UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted December 20, 2006
                            Decided December 21, 2006

                                      Before

                      Hon. FRANK H. EASTERBROOK, Chief Judge

                      Hon. RICHARD A. POSNER, Circuit Judge

                      Hon. DANIEL A. MANION, Circuit Judge


No. 06-2530

UNITED STATES OF AMERICA,                Appeal from the United States District
    Plaintiff-Appellee,                  Court for the Central District of Illinois

                 v.                      No. 05-10034-001

DAVID C. HAWKINSON,                      Michael M. Mihm,
    Defendant-Appellant.                 Judge.


                                    ORDER

       While working as a financial advisor at Smith Barney, David Hawkinson
defrauded 36 of his clients in a Ponzi scheme. He pleaded guilty to one count of
mail fraud, 18 U.S.C. § 1341, and one count of money laundering, id.
§ 1956(a)(1)(A)(i). The district court calculated a guidelines imprisonment range of
57 to 71 months and sentenced Hawkinson to a total of 68 months to be followed by
three years of supervised release. The court also ordered Hawkinson to pay
$374,576 in restitution and $200 in special assessments.

      Hawkinson filed a notice of appeal, but his appointed lawyer now seeks to
withdraw because she cannot discern a nonfrivolous basis for appeal. See Anders v.
California, 386 U.S. 738 (1967). Hawkinson was invited, pursuant to Circuit Rule
No. 06-2530                                                                    Page 2

51(b), to comment on counsel’s submission, but he has not responded. Our review is
limited to the three potential issues counsel highlights in her facially adequate
brief. See United States v. Tabb, 125 F.3d 583, 584 (7th Cir. 1997). Counsel advises
us that Hawkinson does not want his guilty pleas vacated, and therefore she
appropriately refrains from discussing potential challenges to the voluntariness of
those pleas or the adequacy of the plea colloquy. See United States v. Knox, 287
F.3d 667, 671-72 (7th Cir. 2002).

       Counsel first considers whether Hawkinson could argue that the district
court erred in accepting the probation officer’s recommendation to increase his
offense level by 14 based on a loss amount of $795,218. See U.S.S.G.
§ 2B1.1(b)(1)(H) (14-level increase applies where loss exceeds $400,000). But as
counsel points out, this argument would be frivolous; Hawkinson did not object to
the probation officer’s loss calculation in the presentence report, and a sentencing
court “may accept any undisputed portion of the presentence report as a finding of
fact.” Fed. R. Crim. P. 32(i)(3)(A); see United States v. Salinas, 365 F.3d 582, 587
(7th Cir. 2004). Moreover, the presentence report identifies each victim that
Hawkinson defrauded and includes the amount of loss that each had incurred at the
point when the fraud was discovered, so the loss calculation in the report bears
“sufficient indicia of reliability.” See U.S.S.G. § 6A1.3(a); United States v. Romero,
Nos. 05-3294 & 05-3681, 2006 WL 3530656, at *6 (7th Cir. Dec. 8, 2006); United
States v. Fudge, 325 F.3d 910, 920 (7th Cir. 2003).

       Counsel next considers whether Hawkinson could argue that the government
violated the five-year statute of limitations governing the mail fraud count, see
18 U.S.C. § 3282, since the indictment alleges that Hawkinson executed the scheme
on or about June 14, 2000, but the indictment was not returned until June 15, 2005.
As counsel recognizes, this argument would be frivolous because a sealed
information charging the same offense was filed on June 10, 2005, and the filing of
that information satisfied the statute of limitations. See 18 U.S.C. §§ 3282, 3288;
United States v. Burdix-Dana, 149 F.3d 741, 743 (7th Cir. 1998); see also United
States v. Pearson, 340 F.3d 459, 464 (7th Cir. 2003) (return of indictment within
statutory period satisfies statute of limitations even if indictment is sealed). And
even if that was not the case, Hawkinson’s unconditional guilty plea waived any
limitations defense he might have had on this count. See United States v. Villegas,
388 F.3d 317, 322 (7th Cir. 2004) (unconditional guilty plea waives all non-
jurisdictional defects); United States v. Baldwin, 414 F.3d 791, 795 (7th Cir. 2005)
(statute of limitations is affirmative defense, not jurisdictional).

       Finally, counsel considers arguing that Hawkinson’s prison sentence is
unreasonably long. At sentencing Hawkinson argued for a prison term below the
range because he had no criminal history and is the sole caretaker of his 90-year-old
father. Counsel rightly concludes that it would be frivolous for Hawkinson to argue
No. 06-2530                                                                    Page 3

that the lack of prior convictions and the need to care for his aging father compelled
a lower sentence. A sentence within the guidelines range is presumptively
reasonable. See United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). The
Supreme Court has granted a writ of certiorari to determine whether that
presumption is consistent with United States v. Booker, 543 U.S. 220 (2005). See
United States v. Rita, No. 05-4674, 2006 WL 1144508 (4th Cir. May 1, 2006), cert.
granted, 75 U.S.L.W 3246 (U.S. Nov. 3, 2006) (No. 06-5754); see also United States
v. Gama-Gonzalez, No. 06-1965, 2006 WL 3490843, at *1 (7th Cir. Dec. 5, 2006).
But even if we ignore the presumption, we would conclude that Hawkinson’s overall
term of imprisonment is reasonable. The district court considered the statutory
sentencing factors, see 18 U.S.C. § 3553(a), but concluded that Hawkinson’s lack of
prior convictions was adequately accounted for in his criminal history score, and
that his fraudulent scheme—which commenced in 1996—was too serious to justify
reducing his sentence so that he could care for his father. Counsel is unable to
identify any other factors that would have compelled a lower sentence.

      Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.